Peters, J. (dissenting).
I respectfully dissent. The record does not support respondent’s contention that Family Court failed to advise him of his statutoiy right to counsel (see Family Ct Act § 262 [a]) when he appeared in Family Court for the emergency removal hearing (see Family Ct Act § 1029 [d]). In any event, such error was waived by respondent at the fact-finding hearing and, even without respondent’s prior testimony, I would have found Family Court’s determination to be fully supported.
Upon respondent’s arrival at the emergency removal hearing, he was immediately informed that he had a right to counsel and that Family Court had already attempted to secure the Public Defender in anticipation of the hearing. After the Law Guardian explained that respondent may not wish to have counsel, Family Court sought independent confirmation of that fact. Respondent affirmed that he wished to proceed without counsel. Family Court thereafter detailed the interim relief being sought by petitioner and again inquired of respondent as to whether he still declined representation. Respondent affirmatively answered and sought to have the hearing commence. After a further discussion regarding the possibility of an interim order, respondent declined to consent and sought to immediately proceed. Family Court explained the proffering of proof and respondent’s role in tendering his testimony. It clarified that anything that respondent said in the hearing would be taken into consideration both now and in any subsequent hearing if and when a petition for neglect was filed. Respondent confirmed that he understood all of the procedures detailed and was steadfast in his desire for self-representation.
At a later fact-finding hearing on the neglect petition, counsel from the Public Defender’s office appeared on behalf of respondent. Immediately, counsel clarified to Family Court that respondent wished to represent himself and that he was present only for the purpose of consultation. During opening statements, petitioner’s counsel sought to have the transcript of the Family Ct Act § 1029 hearing admitted into evidence. Without hesita*886tion or objection, respondent stated as follows, “I’ll accept or consent to the complete transcript being entered into evidence in this trial.”
In my view, Family Court conducted a “searching inquiry” (People v Smith, 92 NY2d 516, 520 [1998]) before determining that respondent’s decision to engage in self-representation was “ ‘knowingly, intelligently and voluntarily made’ ” (Matter of Bauer v Bost, 298 AD2d 648, 650 [2002], quoting Matter of Bombard v Bombard, 254 AD2d 529, 529-530 [1998], lv denied 93 NY2d 804 [1999]). While I recognize that Family Court did not specifically inform respondent, at the initial hearing, that if he could not afford counsel, one would be appointed, I find it clear from Family Court’s colloquy that an appointment was presumed by all and that if respondent did choose to be represented by counsel, the matter would be adjourned. “Thus, considering the totality of their colloquy, [I] find respondent to have had a ‘ “sufficient awareness of the relevant circumstances and probable consequences” of his waiver’ ” (Matter of Bauer v Bost, supra at 650, quoting Matter of Brainard v Brainard, 88 AD2d 996, 996 [1982], quoting Matter of Lawrence S., 29 NY2d 206, 208 [1971]; see generally Matter of Coles v Bailey, 267 AD2d 723, 723 [1999], lv denied 94 NY2d 762 [2000]; cf. Matter of Meko M., 272 AD2d 953, 954 [2000]).
With no impingement of respondent’s right to counsel at the Family Ct Act § 1029 hearing, there can be no. viable claim of error in the admission of the transcript of that hearing on the neglect petition, when respondent specifically agreed to its admission without any objection or limitation. Any challenge that respondent may have had regarding that testimony was waived by his consent. Moreover, even if we were to ignore the testimony elicited at the section 1029 hearing, a sufficient quantum of evidence was introduced at the fact-finding hearing to support a finding of neglect.
For these reasons, I would affirm the order of Family Court.
Ordered that the order is reversed, on the law, without costs, matter remitted to the Family Court of Ulster County for a new fact-finding hearing and, pending a further order by Family Court, the prior, temporary order of protection, entered June 27, 2002 and thereafter extended, shall remain in full force and effect.